         Case 1:17-cv-01726-YK Document 109 Filed 11/04/20 Page 1 of 17




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ELLEN GERHART, et al.,                           :
    Plaintiffs                                   :       No. 1:17-cv-01726
                                                 :
               v.                                :       (Judge Kane)
                                                 :
ENERGY TRANSFER                                  :
PARTNERS, L.P., et al,                           :
    Defendants                                   :
                                                 :
                                                 :
               v.                                :
                                                 :
ELLEN GERHART,                                   :
    Counterclaim Defendant                       :

                                       MEMORANDUM

       Pending before the Court is Plaintiff and Counterclaim Defendant Ellen Gerhart

(“Gerhart”)’s motion to dismiss (Doc. Nos. 104) the amended counterclaims (Doc. No. 101) of

Energy Transfer Partners, L.P., Sunoco Pipeline, L.P. (“Sunoco Pipeline”), and Sunoco

Logistics, L.P. (collectively, the “Energy Companies”) for failure to state a claim upon which

relief can be granted.1 For the reasons set forth below, the Court will grant Gerhart’s motion to

dismiss (Doc. No. 104) the amended counterclaims in part and deny it in part.2

I.     BACKGROUND

       A.      Procedural Background

       Plaintiffs commenced this action in September 2017 by filing an eight-count complaint



1
 Plaintiffs are Gerhart, Elise Gerhart, Alex Lotorto, and Elizabeth Gunt (collectively,
“Plaintiffs”). (Doc. No. 60.)
2
 Also pending before the Court is Gerhart’s motion to dismiss (Doc. No. 93) the Energy
Companies’ initial counterclaims (Doc. No. 92). Because the operative pleading is the Energy
Companies’ subsequently filed amended counterclaims (Doc. No. 101), the Court will deny as
moot Gerhart’s motion to dismiss (Doc. No. 93) the initial counterclaims (Doc. No. 92).
         Case 1:17-cv-01726-YK Document 109 Filed 11/04/20 Page 2 of 17




against the Energy Companies and various other defendants asserting claims for malicious

prosecution, false arrest, abuse of civil process, nuisance, invasion of privacy, trespass, and

violations of First Amendment and Equal Protection rights. (Doc. No. 1.) Plaintiffs filed an

amended complaint in 2018 (Doc. No. 49-1), which the Court dismissed without prejudice in

December 2018 (Doc. No. 58).3 Plaintiffs filed a second amended complaint (Doc. No. 60), and

the Energy Defendants again filed a motion to dismiss, which the Court granted in part (Doc. No.

91). Around the same time, in April 2020, the Energy Companies filed counterclaims asserting

three counts against Gerhart pursuant to Federal Rule of Civil Procedure 13(a). (Doc. No. 92.)

Gerhart then filed her pending motion to dismiss the initial counterclaims. (Doc. No. 93.)

       In May 2020, the Energy Companies filed amended counterclaims against Gerhart for

trespass (Count I); nuisance (Count II); violation of a preliminary injunction (Count III); and

violation, breach of, and interference with a right-of-way easement (Count IV). (Doc. No. 101).

On June 16, 2020, Gerhart filed the instant motion to dismiss (Doc. No. 104) pursuant to Federal

Rule of Civil Procedure 12(b)(6). Having been fully briefed (Doc. Nos. 106, 107-108) the

motion is ripe for disposition.

       B.      Factual Background4

       In July 2015, Counterclaimant Sunoco Pipeline initiated condemnation proceedings in

Pennsylvania state court to acquire a right-of-way easement (“Easement”) on property owned by

Stephen and Ellen Gerhart (collectively, the “Gerharts”). (Doc. No. 101 ¶ 2.) Sunoco Pipeline



3
 In addition to dismissing Plaintiffs’ amended complaint, the Court terminated most of the
defendants from this action, leaving only the Energy Companies as named defendants. (Doc.
No. 58 at 2.)
4
  The parties and the Court are familiar with the factual background of this case. Accordingly,
the allegations discussed herein are only those relevant to the amended counterclaims. (Doc. No.
101.)
                                                  2
         Case 1:17-cv-01726-YK Document 109 Filed 11/04/20 Page 3 of 17




sought the easement for the purpose of installing natural gas pipelines on the Gerharts’ property.

(Id.) The Gerharts filed preliminary objections to Sunoco Pipeline’s declaration of taking

(“DOT”) in the Pennsylvania Court of Common Pleas, but the court overruled the preliminary

objections. (Id. ¶¶ 7, 9.) The Gerharts appealed that decision. (Id. ¶ 11.) While the appeal was

pending, Sunoco Pipeline advised the Gerharts that a crew would begin clearing trees on the

easement. (Id. ¶ 12.) Subsequently, in March 2016, environmental activist groups announced on

social media that an “event” would take place at the Gerharts’ property. (Id.) The Energy

Companies allege that activist groups invited people to the Gerharts’ property to deter the tree-

cutting crews. (Id.) In March 2016, Sunoco Pipeline filed – and the state court granted – a

motion for a preliminary injunction. (Id. ¶ 13.)5

       According to the allegations in the amended counterclaims, a work crew cleared most of

the trees from the Easement on March 29 and 30, and April 7, 2016, but were unable to cut down

larger trees that activists had climbed and sat atop. (Id. ¶¶ 14, 16.) At some point, law

enforcement officials arrested Gerhart and others for violating the preliminary injunction. (Id. ¶

15.) Meanwhile, Gerhart and the activists allegedly continued to conspire together to block the

pipeline installation and, by spring 2017, “had created ‘Camp White Pine’ on the Gerhart

Property” for that purpose. (Id. ¶ 17.)

       In May 2017, the Pennsylvania Commonwealth Court affirmed the trial court’s decision

to overrule the Gerharts’ preliminary objections to the DOT. (Id. ¶ 19.) The Pennsylvania

Supreme Court later denied the Gerharts’ petition for allocatur. (Id.) Then, in June 2017, the

Court of Common Pleas issued a new preliminary injunction “barring the Gerharts and anyone




5
 As discussed, infra, the preliminary injunction prohibited, inter alia, Gerhart from entering the
Easement without Sunoco Pipeline’s consent.
                                                    3
         Case 1:17-cv-01726-YK Document 109 Filed 11/04/20 Page 4 of 17




working in concert with them from entering the Easement or engaging in obstructive behavior on

the Easement.” (Id. ¶ 20); see In re Sunoco Pipeline L.P., No. 1561 C.D. 2018, 2019 WL

2400083, at *5 (Pa. Commw. Ct. May 8, 2019). The Energy Companies allege that, shortly

thereafter, Gerhart publicly announced that neither she nor her friends and supporters would

abide by the injunction and would instead work to prevent the pipeline’s installation. (Doc. No.

101 ¶¶ 21-24.)

       Beginning in 2018, when the Sunoco Pipeline survey crew began work at the Easement,

Gerhart is alleged to have repeatedly violated the new preliminary injunction by entering the

Easement and interfering with the construction work. (Id. ¶¶ 24-55.) Despite being reminded

about the preliminary injunction and told to cease interfering with work crews, Gerhart engaged

in a course of conduct that caused delays, shut down work for whole days, and attracted bears to

the easement, posing a risk to work crews, neighbors, and children, all with the intention of

annoying and harassing the pipeline workers. (Id.)

       The Energy Companies allege that, because of Gerhart’s conduct, Sunoco Pipeline filed a

petition for criminal contempt in the Huntingdon County Court of Common Pleas. (Id. ¶ 56.)

The court held a hearing and found what Gerhart never disputed on appeal, which is that she

violated the preliminary injunction beyond a reasonable doubt by:6 (1) setting fires near the

Easement; (2) entering onto the Easement and physically obstructing workers, risking workers’

safety; (3) entering onto the Easement and obstructing the movement of heavy equipment,

causing safety concerns and forcing work to cease to prevent injury to her; (4) spreading rancid

materials, including meat, eggs, fruits, vegetables, peanut butter, and cat feces, on trees and on




6
 Some of this conduct occurred after Sunoco Pipeline filed the petition but before the Court of
Common Pleas ruled on it. (Doc. No. 101 ¶ 58.)
                                                 4
         Case 1:17-cv-01726-YK Document 109 Filed 11/04/20 Page 5 of 17




the ground in the vicinity of the Easement to attract wild animals; (5) throwing a large stick or

tree limb onto the Easement near workers; (6) removing survey markers from the Easement and

threw them onto her property; and (7) constructing what appeared to be an incendiary device

from a plastic bottle and igniting the device at the boundary of the Easement in an attempt to

place workers in fear of being injured. See In re Sunoco Pipeline L.P., 2019 WL 2400083, at *2-

3. Determining that Gerhart acted with “intentional disregard for the rule of law,” the Court of

Common Pleas found her in indirect criminal contempt and sentenced her to a $2,000 fine and

two to six months’ imprisonment. (Doc. No. 101 ¶ 61). On appeal, the Commonwealth Court

affirmed the verdict and sentence. See In re Sunoco Pipeline L.P., 2019 WL 2400083, at *5-6.

II.    LEGAL STANDARD

       Federal notice and pleading rules require the complaint to provide the defendant notice of

the claim and the grounds upon which it rests. See Phillips v. Cty. of Allegheny, 515 F.3d 224,

232 (3d Cir. 2008). When reviewing the sufficiency of a complaint pursuant to a motion to

dismiss under Federal Rule of Civil Procedure 12(b)(6), the Court must accept as true all

material allegations in the complaint and all reasonable inferences that can be drawn from them,

viewed in the light most favorable to the plaintiff.7 See In re Ins. Brokerage Antitrust Litig., 618

F.3d 300, 314 (3d Cir. 2010). However, the Court need not accept legal conclusions proffered as

factual allegations. See Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). Rather, a civil

complaint must “set out ‘sufficient factual matter’ to show that the claim is facially plausible.”

See Fowler v. UPMC Shadyside, 578 F.3d 203, 210 (3d Cir. 2009) (quoting Ashcroft v. Iqbal,



7
  “Courts use the same standard in ruling on a motion to dismiss a counterclaim as they do when
considering a motion to dismiss a complaint pursuant to Rule 12(b)(6).” Farkas v. Rich Coast
Corp., No. 1:14-cv-272, 2015 WL 11517086, at *2 (M.D. Pa. Dec. 22, 2015).


                                                 5
         Case 1:17-cv-01726-YK Document 109 Filed 11/04/20 Page 6 of 17




556 U.S. 662, 678 (2009)).

       Consistent with the Supreme Court’s rulings in Twombly and Iqbal, the Third Circuit has

identified three steps a district court must take when determining the sufficiency of a complaint

under Rule 12(b)(6): (1) identify the elements a plaintiff must plead to state a claim; (2) identify

any conclusory allegations contained in the complaint “not entitled” to the assumption of truth;

and (3) determine whether any “well-pleaded factual allegations” contained in the complaint

“plausibly give rise to an entitlement to relief.” See Santiago v. Warminster Twp., 629 F.3d 121,

130 (3d Cir. 2010) (citation and quotation marks omitted). A complaint is properly dismissed

where the factual content in the complaint does not allow a court “to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” See Iqbal, 556 U.S. at 678.

III.   DISCUSSION

       A.      Res Judicata

       Gerhart raises the threshold argument that the res judicata doctrine bars the Energy

Companies’ counterclaims as a matter of law. Res judicata is an affirmative defense that

“typically may not afford the basis for a Rule 12(b)(6) dismissal unless it is ‘apparent on the face

of the complaint.’” See Hoffman v. Nordic Naturals, Inc., 837 F.3d 272, 280 (3d Cir. 2016)

(quoting Bethel v. Jendoco Constr. Co., 570 F.2d 1168, 1174 (3d Cir. 1978)). This “avoid[s]

factual contests at the motion to dismiss stage.” Id. Res judicata “serve[s] to preclude a party

from pursuing litigation that revisits a claim . . . that has been settled by a previous action[.]”

See In re Estate of Plance, 175 A.3d 249, 270 (Pa. 2017). The doctrine “preserv[es] the interest

in finality of judicial determinations, prevent[s] endless litigation, and preclud[es] parties from




                                                   6
         Case 1:17-cv-01726-YK Document 109 Filed 11/04/20 Page 7 of 17




obtaining the proverbial ‘second bite at the apple.’” Id. Under Pennsylvania law,8 res judicata

precludes a claim “where the former and latter suits possess the following common elements: (1)

identity of issues; (2) identity in the cause of action; (3) identity of persons and parties to the

action; and (4) identity of the capacity of the parties suing or being sued.” See Daley v. A.W.

Chesterton, Inc., 37 A.3d 1175, 1189-90 (Pa. 2012).

        Here, Gerhart argues that the Energy Companies’ counterclaims merely duplicate the

petition for indirect criminal contempt that they filed in state court. As a preliminary matter, the

Court is unaware of – and Gerhart has not cited to – any Pennsylvania case law holding that a

guilty verdict in a criminal contempt proceeding gives preclusive effect to a subsequent civil

action based on the same conduct. Further, as the Energy Companies note, the United States

Supreme Court has held, albeit in a different context, that “criminal contempt proceedings

arising out of civil litigation ‘are between the public and the defendant, and are not a part of the

original cause.’” Young v. U.S. ex rel. Vuitton et Fils S.A., 481 U.S. 787, 804 (1987) (quoting

Gompers v. Buck’s Stove & Range Co., 221 U.S. 418, 445 (1911)). Thus, even assuming that

the Energy Companies’ counterclaims and the criminal contempt proceedings share an identity



8
  The parties dispute whether state or federal law supplies the applicable standard for res
judicata. (Doc. No. 106 at 7; Doc. No. 107 at 8.) Federal law mandates that “[t]he . . . judicial
proceedings of any court of any . . . State . . . shall have the same full faith and credit in every
court within the United States and its Territories and Possessions as they have by law or usage in
the courts of such State[.]” See 28 U.S.C. § 1738. Section 1738 requires that federal courts
“give the same preclusive effect to state court judgments that those judgments would be given in
the courts of the State from which the judgment emerged.” See Allegheny Int’l, Inc. v.
Allegheny Ludlum Steel Corp., 40 F.3d 1416, 1429 (3d Cir. 1994) (quoting Kremer v. Chem.
Constr. Corp., 456 U.S. 461, 466 (1982)). This requirement “may be avoided only if ‘application
of the state preclusion law would violate due process.’” See Rycoline Prods., Inc. v. C & W
Unlimited, 109 F.3d 883, 887 (3d Cir. 1997) (quoting Peduto v. City of N. Wildwood, 878 F.2d
725, 728 (3d Cir. 1989)). Pennsylvania law therefore governs the question of whether res
judicata precludes the Energy Companies’ counterclaims, and Gerhart bears the burden of
demonstrating that Pennsylvania state courts would “give . . . preclusive effect” to the state
court’s contempt verdict.
                                                   7
         Case 1:17-cv-01726-YK Document 109 Filed 11/04/20 Page 8 of 17




of issues and causes of action, these actions do not appear to share identity of the parties.

Moreover, the issues and causes of action in the trespass and nuisance counterclaims do not

mirror those implicated in the criminal contempt proceedings, which involved the narrow issue

of whether Gerhart violated the preliminary injunction. Given the general rule that res judicata

claims should not be resolved at the motion to dismiss stage, the dearth of any state case law

indicating that criminal contempt proceedings can give rise to res judicata in a subsequent civil

case arising from, inter alia, the same violation of a preliminary injunction, and the lack of

identity of parties, the Court declines to dismiss the counterclaims based on res judicata.

       B.      Sufficiency of the Energy Companies’ Counterclaims

       For the reasons set forth below, the Court concludes that Count I states a claim for relief

but Counts II, III, and IV do not and will therefore be dismissed.

               1.      Trespass (Count I)

       In Count I of the amended counterclaims, the Energy Companies assert that Gerhart

trespassed on the Easement by entering and intentionally interfering with Sunoco Pipeline’s use

thereof. (Doc. No. 101 at 14.) As an alternative basis for liability, the Energy Companies assert,

“to the extent that [] Gerhart was permitted under common law to enter the Easement, such

authority was terminated, on a temporary basis, by order of the Court of Common Pleas dated

June 28, 2017,” i.e., the state court injunction. (Id.)

                       a.      Legal Standard Applicable to a Trespass Claim

       To “prevail on a cause of action for trespass, the plaintiff must demonstrate that the

defendant (1) intentionally, (2) entered the property of another, (3) without the privilege to do

so.” See Berger v. Peco Energy Co., No. 3778 EDA 2015, 2016 WL 5266623, at *7 (Pa. Super.

Ct. Sept. 22, 2016); see also Kennedy v. Consol Energy Inc., 2015 PA Super 93, 116 A.3d 626,



                                                   8
         Case 1:17-cv-01726-YK Document 109 Filed 11/04/20 Page 9 of 17




636 (2015) (citing Kopka v. Bell Tel. Co., 371 Pa. 444 (1952); Restatement of Torts § 163,

comment b) (noting that “[i]t is well-settled law that in order to establish a claim for trespass, a

plaintiff must prove an intentional entrance upon land in possession of another without a

privilege to do so”); Restatement (Second) of Torts § 158 (1965) (stating, “[o]ne is subject to

liability to another for trespass, irrespective of whether [she] thereby causes harm to any legally

protected interest of the other, if [she] intentionally . . . enters land in possession of the other”).

                        b.      The Parties’ Arguments

        Gerhart argues that the Easement was non-possessory and non-exclusive, and she cannot

have trespassed on land that she owned. (Doc. Nos. 100 at 6.) Gerhart relies on Kao v.

Haldeman, 728 A.2d 345, 349 (Pa. 1999), to argue that disputes between the owner of a

dominant estate (the Energy Companies) and the owner of a servient estate (Gerhart) are

resolved “via injunctive relief . . . of the sort already obtained by Sunoco.” (Id.) Gerhart further

submits that the claim for trespass “sets forth a new ‘theory’ that the Common Pleas injunction

barring her entry onto the [E]asement terminated any legal right to enter the easement, and

therefore transforming her violation of the order into a ‘trespass.’” (Id. at 7.)

                        c.      Whether the Energy Companies Have Stated a Trespass Claim
                                Against Gerhart

        The Court finds that the Energy Companies have sufficiently stated a claim for trespass.

Regarding the first basis offered in support of the trespass claim, the owner of property

encumbered by a non-exclusive easement does not enjoy unfettered rights to access and use the

easement. Rather, “[w]here an easement is concerned, . . . the owners of the dominant and

servient estates must not unreasonably interfere with each other’s uses . . . .” See Kao, 728 A.2d




                                                    9
         Case 1:17-cv-01726-YK Document 109 Filed 11/04/20 Page 10 of 17




at 349.9 Consistent with this rationale, “the transferor of an easement for an underground

pipeline retains the right to enter and make any use of the area covered by the easement that is

not specifically prohibited by the easement and that does not unreasonably interfere with use of

the easement for pipeline purposes.” Restatement (Third) of Property (Servitudes) § 1.2

(2000).10 In “disputes between owners of dominant and servient estates, relief can be obtained

when there has been an actual interference with an owner’s use.” See Kao, 728 A.2d at 349.

       Less clear, however, is whether a claim based on a servient estate owner’s unreasonable

interference with the dominant estate owner’s use of an easement sounds in a claim for trespass.

The Energy Companies point to Ohio case law under which a landowner is a trespasser to the

extent that the landowner “interfered with the . . . use and enjoyment of [an] easement” on the

landowner’s property. See Bradish v. Riolo, No. 66233, 1994 WL 530899, at *3 (Ohio Ct. App.

Sept. 29, 1994). But neither party has cited to any Pennsylvania cases in which courts have

recognized – or declined to recognize – a cause of action against a landowner for trespass on a

nonpossessory, nonexclusive easement. The Energy Companies’ allegations, at least as to their

first ground for relief on this cause of action, do not fit neatly into the elements of a trespass

claim: while Gerhart intentionally entered the Easement, over which Sunoco Pipeline held the

dominant estate, it cannot be said that she entered “without the privilege to do so.” See Berger,

2016 WL 5266623, at *7. While unclear, it appears doubtful that Pennsylvania courts would


9
  Kao involved a claim brought by owners of an easement who sought to obtain injunctive relief
to prevent a neighbor from trespassing on the easement. See Kao, 728 A.2d at 349. It did not
involve, as here, disputes over an easement between dominant and servient estate owners.
Gerhart’s reliance on this case is therefore misplaced.
10
   “Pipeline and electric transmission lines are typically ‘exclusive’ in that the servient owner is
not entitled to use the pipeline or the transmission poles and lines or license others to do so, but
‘nonexclusive’ in that the servient owner is entitled to make other uses of the area in which the
lines are located so long as the uses do not unreasonably interfere with the pipeline or
transmission line.” Restatement (Third) of Property (Servitudes) § 1.2 (2000).
                                                  10
        Case 1:17-cv-01726-YK Document 109 Filed 11/04/20 Page 11 of 17




entertain an action for trespass based on mere unreasonable interference with an easement.

       Nevertheless, the Energy Companies’ alternative basis for asserting a trespass claim

stands on different footing. The elements of a trespass cause of action are readily met by the

allegations that Gerhart intentionally entered land in possession of the Energy Companies

without the privilege to do so. The injunction plainly prohibited Gerhart from entering the

Easement without Sunoco Pipeline’s consent. The state court’s order prohibited, among other

things, Gerhart’s “presence on the [E]asement” unless “consented to by [Sunoco Pipeline].”

(Doc. No. 101 at 15); see (Doc. No. 104-3 at 10-11). While the Court has not found (and neither

party has cited) Pennsylvania case law directly supporting the proposition that a state law cause

of action for trespass may be founded upon the precise circumstances at issue here, a

straightforward application of the elements of a trespass claim compels the conclusion that the

Energy Companies have stated a claim for relief on this basis.

       Based on the foregoing, the Court will deny Gerhart’s motion to dismiss Count I of the

amended counterclaims.

               2.     Nuisance (Count II)

       In Count II of the amended counterclaims, the Energy Companies assert a private

nuisance claim against the Energy Companies based on Gerhart’s baiting of bears and other

animals to the site of the Easement, which allegedly caused “significant harm” in the form of

expenditure of additional resources, the rearrangement of construction schedules, and the

removal of personnel from affected areas. (Doc. No. 101 at 17.)

                      a.      Legal Standard Applicable to a Nuisance Claim

       A private nuisance exists “when a person’s conduct ‘invades another’s interest in the

private use and enjoyment of land,’ and that invasion is either intentional and unreasonable or



                                                11
        Case 1:17-cv-01726-YK Document 109 Filed 11/04/20 Page 12 of 17




unintentional but negligent.” Baptiste v. Bethlehem Landfill Co., 965 F.3d 214, 222-23 (3d Cir.

2020) (quoting Youst v. Keck’s Food Serv., Inc., 94 A.3d 1057, 1072 (Pa. Super. Ct. 2014)).

The Second Restatement expressly recognizes the ability of easement holders to recover for

private nuisance. See Restatement (Second) of Torts § 821E(b); see also Appeal of Hacke, 101

Pa. 245, 249-50 (1882). To collect damages, a plaintiff must prove that the nuisance caused

“significant harm.” See, e.g., Clark v. Fritz, No. 1085-MDA-2015, 2016 WL 2625235, at *4 (Pa.

Super. Ct. May 6, 2016) (not precedential) (quoting Restatement (Second) of Torts § 821F). “If

normal persons living in the community would regard the invasion in question as definitely

offensive, seriously annoying[,] or intolerable, then the invasion is significant.” Karpiak v.

Russo, 676 A.2d 270, 273 (Pa. Super. Ct. 1996).

                       b.     The Parties’ Arguments

       Gerhart argues that the Energy Companies’ nuisance claim is barred under

Pennsylvania’s economic loss doctrine. (Doc. No. 106 at 13.) Although the Energy Companies

dispute the applicability of the economic loss doctrine to other counts, they do not raise any

counterarguments concerning Gerhart’s reliance on the economic loss doctrine with respect to

their nuisance claim. (Doc. No. 106 at 8-12.)

                       c.     Whether the Energy Companies Have Stated a Nuisance Claim

       The Court agrees with Gerhart that the Energy Companies’ nuisance claim is barred

under the economic loss doctrine. The economic loss doctrine bars liability for private nuisance

when the plaintiff’s damages are solely economic. See, e.g., Diehl v. CSX Transp., Inc., 349 F.

Supp. 3d 487, 506 (W.D. Pa. 2018); Moore v. Pavex, Inc., 514 A.2d 137, 139 (Pa. Super. Ct.

1986). A plaintiff’s damages are solely economic when the plaintiff pleads nothing more than

“monetary losses resulting from delays caused by the tort.” See Ricchiuti v. Home Depot, Inc.,



                                                12
        Case 1:17-cv-01726-YK Document 109 Filed 11/04/20 Page 13 of 17




412 F. Supp. 2d 456, 459 (E.D. Pa. 2005). Non-economic damages, in contrast, include personal

injury or property damage. See Excavation Techs., Inc. v. Columbia Gas Co. of Pa., 985 A.2d

840, 841 n.3 (Pa. 2009); see also Diehl, 349 F. Supp. 3d at 506 (quoting Palco Linings, Inc. v.

Pavex, Inc., 755 F. Supp. 1269, 1276 (M.D. Pa. 1990)). Accordingly, in the case sub judice,

because the Energy Companies’ damages are solely economic in nature, their claim for private

nuisance is barred by the economic loss doctrine.

       The Court will therefore grant Gerhart’s motion to dismiss Count II.

               3.      Violation of the Preliminary Injunction (Count III)

       In Count III of the amended counterclaims, the Energy Companies assert a claim against

Gerhart for violating the state court’s preliminary injunction by entering the Easement and

interfering with the construction work. (Doc. No. 101 at 18-19.) That is, apparently unsatisfied

with Gerhart’s imprisonment and $2,000 fine, the Energy Companies seek to hold Gerhart liable

for additional “compensatory and punitive damages in an amount exceeding $75,000” for

Gerhart’s contempt of the Common Pleas court’s June 2017 injunction. (Id. at 20.) The Energy

Companies cite no authority suggesting that any Pennsylvania state court, or any federal court

within the Third Circuit, has ever recognized an independent civil cause of action for the

violation of a preliminary injunction.

       Accordingly, the Court will grant Gerhart’s motion to dismiss Count III.

               4.      Violation, Breach of, and Interference with the Right-of-Way
                       Easement (Count IV)

       In Count IV of the amended counterclaims, the Energy Companies assert a cause of

action based on Gerhart’s intentional interference, “on a continuing and ongoing basis[,] with the

purposes of the Easement.” (Doc. No. 101 at 20-21.) They contend that Gerhart, by her

conduct, forced Sunoco Pipeline “to stop construction operations on several occasions and to

                                                13
        Case 1:17-cv-01726-YK Document 109 Filed 11/04/20 Page 14 of 17




incur additional costs to prevent harm to its employees, [] Gerhart, and others.” (Id. at 21.)

                       a.      Applicable Legal Standard

       As the Court acknowledged when addressing the Energy Companies’ counterclaim for

trespass, when a servient estate owner interferes with the dominant estate owner’s use of an

easement, “Pennsylvania law clearly recognizes a cause of action for tortious interference with

[the dominant owner’s] property interest.” See Duhring Res. Co. v. United States, 775 F. App’x

742, 748 (3d Cir. 2019) (not precedential). The owner of a servient estate may make continued

use of the area of the easement but cannot unreasonably interfere with the dominant owner’s

right of use. See Starling v. Lake Meade Prop. Owners Ass’n, Inc., 162 A.3d 327, 343 (Pa.

2017). As discussed, supra, in “disputes between owners of dominant and servient estates, relief

can be obtained when there has been an actual interference with an owner’s use.” See Kao, 728

A.2d at 349.

                       b.      The Parties’ Arguments

       Gerhart argues that “Sunoco’s “‘interference with easement[’] claim is a claim for

nuisance, wholly redundant with the nuisance claim also plead, sharing the exact same

elements.” (Doc. No. 106 at 13.) Gerhart refers the Court to the Restatement (Second) of Torts

§ 821E – relating to “Who Can Recover for Private Nuisance” – which provides, in pertinent

part, “[f]or a private nuisance there is liability only to those who have property rights and

privileges in respect to the use and enjoyment of the land affected, including . . . owners of

nonpossessory estates in the land that are detrimentally affected by interferences with its use and

enjoyment.” See Restatement (Second) of Torts § 821E (1979); (Doc. No. 106 at 13-14).11 As



11
   In the same vein, Gerhart cites to Hodge v. Bluebeard’s Castle, Inc., 44 V.I. 242, 252 (Terr.
V.I. Apr. 17, 2002), where the court held that a claim for intentional deprivation of use and
enjoyment of a parcel stated a claim for private nuisance. See id. (quoting Restatement (Second)
                                                 14
        Case 1:17-cv-01726-YK Document 109 Filed 11/04/20 Page 15 of 17




such, Gerhart maintains that the Energy Companies’ interference-with-easement claim is really a

nuisance claim and therefore barred by the economic loss doctrine. (Doc. No. 106 at 14-15.)

The Energy Companies respond by noting that in Duhring, the United States Court of Appeals

for the Third Circuit held that “Pennsylvania law does recognize the tort of interference with a

servitude,” without mentioning nuisance. See Duhring Res. Co., 775 Fed. App’x at 747

(emphasis added); (Doc. No. 15-16).

                       c.     Whether the Energy Companies Have Stated an Interference-
                              with-Easement Claim against Gerhart

       The Court finds that while the Energy Companies have alleged facts establishing that

Gerhart unreasonably interfered with their use of the Easement, they have failed to state a claim

for money damages arising out of such interference. Preliminarily, regarding Gerhart’s argument

that Count IV must be construed as a claim for private nuisance, relevant authorities and case

law maintain that, under Pennsylvania law, “[t]he owner of an easement, upon interference with

the easement by the owner of the servient estate,” to “proceed by action at law for damages,” 39

Pa. L. Encyclopedia § 502, independent of or alternative to a claim for private nuisance. While

Gerhart has cited cases in which courts recognize a private nuisance claim for interference with

the use of an easement, those cases do not necessitate that the latter cause of action proceed as a

claim for private nuisance. In this regard, the Third Circuit in Duhring relied upon 39 Pa. L.

Encyclopedia § 501, which states that “[a]ny violation of the rights of the owner of an easement

is actionable, whether any actual damage has resulted therefrom.” See Duhring Res. Co., 775 F.

App’x at 747. The Third Circuit also expressly rejected the position, urged by Gerhart, that in a




of Torts § 821D (1977) (referencing Great Atl. & Pac. Tea v. La Salle Nat. Bank, 77 Ill. App. 3d
478, where the court “stated that a nuisance was a nontresspassory invasion of another’s interest
in the private use and enjoyment of land”)).
                                                 15
         Case 1:17-cv-01726-YK Document 109 Filed 11/04/20 Page 16 of 17




claim for unreasonable interference with enjoyment of a servitude, the only available remedy is

injunctive relief. See id. at 746.

        Gerhart contends, however, that because the Third Circuit has noted that damages for

“interference with an easement” are limited to “loss of rental or use value,” see id. at 749, the

Energy Companies have failed to state a viable claim because Sunoco Pipeline “did not lose any

rental value for the lands it occupied before, during and after the alleged conduct.” (Doc. No.

108 at 8.) This argument is well-founded. While “loss of . . . use value” could be construed to

include lost profits due to Gerhart’s interference with Sunoco Pipeline’s use of the Easement, the

Third Circuit made clear in Duhring its “predict[ion] that the Pennsylvania Supreme Court would

limit the . . . liability for this tort to loss in rental value of the servitude, and would not permit

recovery of lost profits.” See Duhring Res. Co., 775 F. App’x at 747. Similar to the Energy

Companies’ allegations here, Duhring had alleged that the defendant’s conduct, e.g., interfering

with Duhring’s use of roads, caused delays in drilling operations resulting in a loss of profits.

See id. at 745. However characterized, at bottom, the Energy Companies seek lost profits

stemming from delays in construction and related costs.

        Accordingly, the Court will grant Gerhart’s motion to dismiss with respect to Count IV.

        C.      Leave to Amend

        The Third Circuit has “instructed that if a complaint is vulnerable to 12(b)(6) dismissal, a

district court must permit a curative amendment, unless an amendment would be inequitable or

futile.” See Phillips v. Cty. of Allegheny, 515 F.3d 224, 236 (3d Cir. 2008) (citing Grayson v.

Mayview State Hosp., 293 F.3d 103, 108 (3d Cir. 2002)). “An amendment is futile if the

amended complaint would not survive a motion to dismiss for failure to state a claim upon which

relief could be granted.” Alvin v. Suzuki, 227 F.3d 107, 121 (3d Cir. 2000) (citing Smith v.



                                                   16
        Case 1:17-cv-01726-YK Document 109 Filed 11/04/20 Page 17 of 17




NCAA, 139 F.3d 180, 190 (3d Cir. 1998), rev’d on other grounds, 525 U.S. 459 (1999)). Here,

given that the nuisance claim is barred by the economic loss doctrine, there is no such claim for

mere violation of a preliminary injunction, and Pennsylvania law does not recognize the Energy

Companies’ claim for lost profits under an interference-with-easement theory of liability, the

Court finds that permitting a curative amendment would be futile and will therefore dismiss

Counts II, III, and IV with prejudice.

IV.    CONCLUSION

       The Court will grant Gerhart’s motion to dismiss the amended counterclaims (Doc. No.

104) as to all but Count I of the amended counterclaims and will dismiss Counts II, III, and IV

with prejudice given the futility of permitting the Energy Companies to file second amended

counterclaims. Further, as indicated, supra, the Court will deny Gerhart’s motion to dismiss the

initial counterclaims (Doc. No. 93) as moot. An appropriate Order shall issue.




                                                17
